Citation Nr: 0911224	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  06-25 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than May 25, 2005 
for death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The deceased Veteran served on active duty from April 1970 to 
December 1971.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2005 administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the appellant's claim for death 
pension benefits.  The appellant timely filed a Notice of 
Disagreement (NOD) in November 2005.  The RO provided a 
Statement of the Case (SOC) in May 2006 and thereafter, in 
August 2006, the appellant timely filed a substantive appeal.

In a June 2004 decision, the RO denied the appellant's claim 
for death pension.  As explained in the analysis below, the 
Board finds that appellant's statement received by the RO in 
November 2004 satisfies the requirements for a timely NOD.    

In July 2006, the appellant testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folder.  The RO subsequently provided a Supplemental 
Statement of the Case (SSOC) in August 2006 and November 
2006.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The Board finds that additional development is warranted to 
address the merits of the appellant's claim.  38 C.F.R. § 
19.9.  

I. Law and Regulations

a. Effective Dates 

38 U.S.C.A. § 5110(a) sets forth the provisions governing 
effective dates of awards for compensation and increased 
awards for compensation. It provides that "[u]nless 
specifically provided otherwise in this chapter . . . the 
effective date of an award based on an original claim . . . 
or a claim for increase of compensation . . . shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore."  38 
U.S.C.A. § 5110(a).  Specifically, with respect to increased 
awards, the statute also states that "[t]he effective date of 
an award for increased compensation shall be the earliest 
date as of which it is ascertainable that an increase in 
disability has occurred, if application is received within 
one year from such date."  38 U.S.C.A. § 5110(b)(2).  38 
C.F.R. § 3.400 similarly provides that "[e]xcept as otherwise 
provided, the effective date of an evaluation and award of . 
. . compensation . . . or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later."  38 C.F.R. § 3.400 (emphasis added).

The effective date of the award of any benefit or increase by 
reason of marriage or the birth/adoption of a child shall be 
the date of that event if proof is received by VA within a 
year from the date of marriage, birth or adoption.  38 
U.S.C.A. 
§ 5110(n) (West 2002).  The implementing regulation provides 
the effective date for additional compensation for a 
dependent for compensation will be the latest of the 
following dates: (1) date of claim, which means date of 
veteran's marriage or birth of a child, if the evidence of 
the event is received within one year of the event; 
otherwise, date notice is received of the dependent's 
existence if the evidence is received within one year of VA 
request; (2) date dependency arises; (3) effective date of 
the qualifying disability rating; or, (4) date of 
commencement of the veteran's award.  38 C.F.R. § 3.401(b) 
(2008).

The regulation further defines the date of claim for 
additional compensation for dependents as the date of 
veteran's marriage or birth of his or her child or adoption 
of a child, if the evidence of the event is received within 
one year of the event; otherwise, the date notice is received 
of the dependent's existence, if evidence is received within 
1 year of notification of such rating action. 38 C.F.R. § 
3.401(b)(1). 

b. Death Pension Benefits

Death pension benefits are generally available for a 
surviving spouse as a result of the veteran's nonservice-
connected death.  See 38 U.S.C.A. § 1541(a) (West 2002); 38 
C.F.R. § 3.3(b)(4) (2008).  An appellant is entitled to these 
benefits if the veteran served on active duty for 90 
consecutive days or more, part of which was during a period 
of war; or, if the veteran served during a period of war and 
was discharged from service due to a service-connected 
disability or had a disability determined to be service-
connected, which would have justified a discharge for 
disability; and, if the appellant meets specific income and 
net worth requirements.  38 U.S.C.A. 
§ 1541 (West 2002).  

The term "surviving spouse" means a person of the opposite 
sex who was married to a veteran at the time of the veteran's 
death, and who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death (except 
where there was a separation which was due to the misconduct 
of, or procured by, the veteran without the fault of the 
spouse).  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50 (2008).  In 
order to establish her status as claimant, it must be shown 
that the appellant had a valid marriage to the Veteran.  
Aguilar v. Derwinski, 2 Vet. App. 21 (1991).  A marriage 
means a marriage valid under the law of the place where the 
parties resided at the time of the marriage.  38 U.S.C.A. § 
103(c) (West 2002 & Supp. 2008); 38 C.F.R. § 3.1(j).

A valid marriage may be established by various types of 
documentary evidence, including a copy or abstract of the 
public record of marriage, or a copy of the church record of 
marriage, containing sufficient data to identify the parties, 
the date and place of marriage, and the number of prior 
marriages if shown on the official record.  Where necessary 
to a determination of a valid marriage because of conflicting 
information, proof of termination of a prior marriage will be 
shown by proof of death, or a certified copy or a certified 
abstract of final decree of divorce, or annulment 
specifically reciting the effects of the decree.  38 C.F.R. § 
3.205. 
The regulations also provide that VA will accept the written 
statement of a claimant as proof of marriage for purposes of 
determining entitlement, provided the statement contains the 
date (month and year) and place of the marriage and the full 
name and relationship of the other person to the claimant.  
38 C.F.R. § 3.204(a)(1).

A surviving spouse who meets these requirements will be paid 
the maximum rate of death pension, reduced by the amount of 
countable income.  38 C.F.R. §§ 3.23, 3.273.  Payments from 
any kind from any source shall be counted as income during 
the 12-month period in which received, unless specifically 
excluded under 38 C.F.R. § 3.272.  38 C.F.R. § 3.271.  
Nonrecurring income (income received on a one-time basis) 
will be counted, for pension purposes, for a full 12-month 
period following receipt of the income.  38 C.F.R. § 
3.271(c).  

The annual income of the surviving spouse includes her income 
and the annual income of each child of the veteran in the 
custody of the surviving spouse to the extent that the 
child's income is reasonably available to or for the 
surviving spouse, unless in the judgment of VA, to do so 
would work a hardship on the surviving spouse.  There is a 
rebuttable presumption that all of such a child's income is 
available to or for the surviving spouse.  38 C.F.R. § 3.23 
(d)(5).

In order for the appellant not to have excessive income, it 
must be determined that the appellant's income is not in 
excess of the maximum annual pension rate (MAPR) specified in 
38 C.F.R. § 3.23.  The MAPR is published in Appendix B of VA 
Manual M21-1 (M21-1) and is to be given the same force and 
effect as published in VA regulations.  38 C.F.R. § 3.21.  
The MAPR is revised every December 1st and is applicable for 
the following 12-month period.  

Income from Social Security Administration (SSA) benefits is 
not specifically excluded under 38 C.F.R. § 3.272 and 
therefore is included as countable income. Certain un-
reimbursed medical expenses (in excess of five percent of the 
MAPR) may be excluded from countable income for the same 12-
month annualization period to the extent they were paid.  38 
C.F.R. § 3.272.

II. Analysis

The appellant argues that she should be awarded death pension 
benefits at least back to the date she filed her August 2002 
claim.

a. Factual Background

In October 1999, the appellant filed a formal claim for death 
pension benefits.  In a November 1999 administrative 
decision, the RO denied the claim stating that the appellant 
exceeded the maximum annual death pension limit.  That 
decision was not appealed and became final.

In September 2001 and August 2002, the appellant again filed 
a formal claim for death pension benefits.  In an October 
2002 letter, the RO requested a copy of the appellant's 
marriage license.  In a correspondence received in November 
2002, the appellant stated that she was "still waiting on a 
copy of my marriage license to come back from Dallas."  In a 
September 2003 letter, the RO requested additional 
information, to include income and expense information for 
the appellant and her daughter.  In an October 2003 
administrative decision, the RO denied the claim stating that 
the appellant had not provided the information asked for in 
the September 2003 letter.  The RO informed the appellant 
that she could submit the requested evidence by September 4, 
2004, for VA to continue processing her claim.  Otherwise, it 
told the appellant that any evidence she submitted after that 
date would be considered a new claim.  

It appears that the appellant sent, and the RO received, most 
of the requested financial information prior to the October 
2003 decision, but for some reason it was not reviewed 
beforehand.  In any event, the RO construed the September 
2003 information as an informal claim.  In a June 2004 
administrative decision, the RO denied the claim stating that 
the appellant exceeded the maximum annual death pension 
limit.  There is no mention of the marriage license.  

In a correspondence dated November 2004, which was received 
in February 2005, the appellant acknowledged that she had 
received notice of the June 2004 decision denying her "1999 
claim".  She noted that "there was no mention of my 2001 
claim and has not been since".  She pointed out that "I 
have been waiting three years for the VA Pension Center to 
process my 2001 claim.  If my claim expires before it can be 
processed, I will be filing an appeal because my claim not 
being processed will be due to no fault of my own".

In May 2005, the appellant filed another formal claim for 
death pension benefits.  In an August 1, 2005 letter, the RO 
requested additional information, to include a copy of the 
marriage license.  The RO received the marriage license on 
August 17, 2005.  Also received on August 17, 2005 was a 
letter from the United States District Court, Eastern 
District of Texas, indicating that the appellant was 
incarcerated in a federal prison from July 14, 2003 until 
November 6, 2003.  In a September 2005 administrative 
decision, the RO granted the claim and awarded an effective 
date of May 25, 2005.  

During the July 2006 DRO hearing, the appellant stated that 
she submitted a copy of the marriage license when she filed 
her original claim for benefits.  A review of the February 
2009 transcript of the appellant's video conference hearing 
indicates that this issue was not discussed.

b. Discussion

As a preliminary matter, the Board notes that the Veteran 
served more than 90 days during the Vietnam era, so he had 
the required wartime service.  In addition, the evidence of 
record reflects that the appellant is the Veteran's lawful 
surviving spouse.  A copy of a state of Texas marriage 
license, which was received by the RO in august 2005, 
reflects that the appellant and the Veteran were married in 
November 1980.  

It is apparent that the RO denied the appellant's claim for 
an earlier effective date for death pension benefits on three 
bases: a June 2004 decision denying her claim for death 
pension benefits was not timely appealed and that her claim 
to reopen was received in May 2005; a copy of her marriage 
license was not received until August 2005; and the amount of 
her income.  However, as explained below, the Board finds 
that the June 2004 decision was timely appealed, which 
results in a finding that the appellant's reopened claim was 
received in October 2003; and there is legal support for a 
finding that the appellant had established a valid marriage 
to the Veteran before that date.  As to the question of 
income, there is indication that there is additional evidence 
that has not been obtained that is relevant to the amount of 
income during the period of time in question.  

As noted above, the November 1999 and October 2003 
administrative decisions are final.  With respect to the June 
2004 decision, the Board construes the November 2004 
correspondence as a timely NOD because it expresses 
disagreement with that determination and a desire for 
appellate review.  38 C.F.R. § 20.201.  Because the RO did 
not furnish the appellant with an SOC, she was unable to file 
a formal appeal to the Board, and the June 2004 decision 
therefore did not become final.  See Tablazon v. Brown, 8 
Vet. App. 359, 361 (1995).  In this regard, given that the 
June 2004 decision did not become final because the RO did 
not issue an SOC, the most recent final denial of the 
appellant's claim was the October 8, 2003 administrative 
decision where the RO denied the claim of death pension 
benefits.  The Board acknowledges that the RO technically 
received the appellant's additional information, which it 
construed as a request to reopen the claim for death pension 
benefits, on September 26, 2003.  However, the RO accepted 
this information as a new claim.  The Board finds that the 
date of the appellant's successful application to reopen her 
claim of entitlement to death pension benefits was October 9, 
2003.  

In the September 2005 administrative decision, the RO found 
that the appellant's failure to provide a copy of the 
marriage license prior to August 17, 2005 was a legal 
impediment to a date of entitlement earlier than May 25, 
2005.  However, the VA will accept the written statement of a 
claimant as proof of marriage for purposes of determining 
entitlement provided the statement contains the date (month 
and year) and place of the marriage and the full name and 
relationship of the other person to the claimant.  See 38 
U.S.C.A. § 5124(a), (b); 38 C.F.R. § 3.204(a)(1).  The Board 
notes that the appellant provided the information required by 
3.204(a)(1) in October 1999 when she filed her first 
application for death pension benefits.

The Board also notes that the applicable MAPR for a surviving 
spouse as of December 1, 2002 was $6497.  See 38 C.F.R. § 
3.23(a)(5); M21-1, Part I, Appendix B.  The appellant did not 
provide an income tax return for 2002.  Instead, in September 
2003, she submitted an Improved Pension Eligibility 
Verification Report wherein she stated that her income for 
2002 was $6560.  Nor did the appellant indicate whether she 
had any expenses for 2002 that are deductible under 38 C.F.R. 
§ 3.272.  

In view of the foregoing, this case must be REMANDED for the 
following action:

1. Bearing in mind the Board's finding 
that the June 2004 RO decision was timely 
appealed, the AMC/RO must review the 
record and ensure compliance with all 
notice and assistance requirements set 
forth in the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5102, 5103, (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008). 

The notice should also include the 
substance of 38 C.F.R. § 3.204 and 3.272 
(2008).

2.  The AMC/RO must reconsider the 
question of the date that the appellant 
established a valid marriage to the 
Veteran with consideration of all the 
applicable law and regulations, to include 
38 C.F.R. § 3.204(a)(1).   

3. Request that the appellant provide a 
tax return for 2002 and 2003.

4. Request that the appellant provide 
evidence of any deductible expenses during 
2002 and 2003.

5. If the appellant's income exceeded the 
MAPR for 2002, determine the appropriate 
date of entitlement. 

6. After the development requested above 
has been completed to the extent possible, 
the AMC/RO should readjudicate the claim.  
If the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
the appellant and her representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional 
evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled 
in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeal

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008)




